DETAILED ACTION

This office action is in response to the application filed on 11/5/2020.  Claims 1-16 are pending.  Claims 1-16 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,174,585 to Sorrentino et al. (“Sorrentino”).
Claim 1.  A ground covering assembly comprising: a flexible ground cover (Sorrentino, Fig. 1, #10) including a left side, a right side, an upper side and a lower side, the upper side extending between the left side and the right side, and the lower side located opposite the upper side and extending between the left side and the right side (Sorrentino, Fig. 1, #10); a first channel (Sorrentino, Fig. 3, #12A) configured with the upper side (“configured with” has been interpreted as meaning that the channel is located on, or adjacent to, to the upper side) and extending at least partially between the left side and the right side (Sorrentino, Fig. 3, #12A extends across the entire width of the device); a second channel (Sorrentino, Fig. 3, #12B) configured with lower side and extending at least partially between the left side and the right side (Sorrentino, Fig. 3, #12B extends across the entire width of the device); a first attachment mechanism (Sorrentino, Fig. 3, #20 and 22 at head end) configured with the first channel and adapted to open and/or close at least a portion of the first channel at a location between the left side and the right side (Sorrentino fasteners perform as claimed); a second attachment mechanism (Sorrentino, Fig. 3, #20 and 22 at foot end) configured with the second channel and adapted to open and/or close at least a portion of the second channel at a location between the left side and the right side (Sorrentino fasteners perform as claimed); a first weighted member (Sorrentino, Fig. 5, #32) adapted to be received and secured within the first channel and configured to extend at least partially from the left side to the right side, and a second weighted member (Sorrentino, Fig. 5, #32)  adapted to be received and secured within the second channel and configured to extend at least partially from the left side to the right side.
Claim 2.  The ground covering assembly of claim 1 wherein the first channel and the second channel each extend from the left side to the right side (Sorrentino, Fig. 1).
Claim 3.  The ground covering assembly of claim 1 wherein the first weighted member and the second weighted member each extend from the left side to the right side (Sorrentino, Figs. 5 and 10).
Claim 4.  The ground covering assembly of claim 1 wherein the first attachment mechanism is adapted to open and/or close a portion of the first channel that extends from the left side to the right side (Sorrentino, Fig. 3).
Claim 5.  The ground covering assembly of claim 1 wherein the second attachment mechanism is adapted to open and/or close a portion of the second channel that extends from the left side to the right side (Sorrentino, Fig. 3).
Claim 6.  The ground covering assembly of claim 1 wherein the first and/or second weighted member comprises foam (Sorrentino discloses a foam pillow at #34 in Fig. 10 and column 5, line 22).
Claim 7.  The ground covering assembly of claim 1 wherein the first and/or second weighted member comprises a shell filled with at least one of the following: gel, beads, sand (Sorrentino, column 2, line 22), foam, and pellets.
Claim 9.  The ground covering assembly of claim 1 wherein the first and/or second attachment mechanism comprises at least one of the following: a zipper, hook and loop material, a button, a snap and a latch (Sorrentino, column 4, lines 12-14). 
Claim 12.  The ground covering assembly of claim 1 wherein the flexible ground cover is rectangular in shape (Sorrentino Fig. 1).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,174,585 to Sorrentino et al. (“Sorrentino”) in view of US Patent 4,980,935 to Kazanowski et al. (“Kazanowski”).
Claim 8.  The ground covering assembly of claim 1 wherein the first and/or second weighted member comprises a rectangular cuboid (Sorrentino does not teach a pillow that is shaped as a rectangular cuboid, although such pillows are well known in the art, as taught by Kazanowski, Fig. 3 at #16; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the pillow of Kazanowski to the appraratus of Sorrentino since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results, and furthermore it would have been an obvious matter of design choice to select the pillow of Kazanowski or any other shape of a pillow in order to optimize a user’s comfort) or a cylinder.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,174,585 to Sorrentino et al. (“Sorrentino”) in view of US Patent 5,941,638 to Fonseca
Claim 10.  The ground covering assembly of claim 1 wherein the first weighted member includes a first folding seam enabling the first weighted member to be folded in half at the first folding seam (Sorrentino does not teach details of folding the apparatus for storage; however, Fonseca teaches a similar apparatus and teaches that the apparatus, including a cushioned head portion which reads on Applicant’s “weighted member” is folded in half in Fig. 2; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to fold the apparatus of Sorrentino in half for storage since folding beach blankets is known in the art as evidenced by Fonseca; regarding a “folding seam” Sorrentino does not teach a folding seam; however Applicant does not define any structural details of a folding seam, and additionally notes in paragraph [0062] that there is no criticality to the location or even existence of such a seam; moreover, the apparatus of Sorrentino, or the apparatus of Fonseca are both capable of being folded with or without a seam, and it would have been obvious to sew a seam if desired as a matter of design choice).
Claim 11.  The ground covering assembly of claim 1 wherein the second weighted member includes a second folding seam enabling the second weighted member to be folded in half at the second folding seam (in the proposed combination of the teachings of Sorrentino and Fonseca, one of ordinary skill in the art would have also recognized that if the first pillow at the head end of the apparatus of Sorrentino could be folded in half, so to could the second pillow at the foot end of the apparatus of Sorrentino).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,174,585 to Sorrentino et al. (“Sorrentino”) in view of US Patent Application Publication 2013/0074259 to Snep.
Claim 13.  The ground covering assembly of claim 1 wherein the flexible ground cover comprises at least one of the following: cotton, polyester, cotton-polyester blend, nylon, and plastic (Sorrentino does not teach specific materials, however various materials are well known in the prior art; Snep teaches a similar apparatus and teaches the use of cotton, polyester and a plastic material in paragraph [0017]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select cotton, or any other type of material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice;  In re Leshin, 125 USPQ 416).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,174,585 to Sorrentino et al. (“Sorrentino”) in view of US Patent Application Publication 2004/0088789 to Mitchell.
Claim 14.  The ground covering assembly of claim 1 further comprising a carrying case adapted to receive the flexible ground cover and the first and second weighted members (Sorrentino does not disclose the use of a carrying case, however it would have been obvious to place the apparatus of Sorrentino into a bag for the purpose of storing and carrying it; furthermore, Mitchell discloses a similar apparatus and teaches the use of a “carry bag” in paragraph [0040]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to carry the beach blanket of Sorrentino since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results).
Claim 15.  The ground covering assembly of claim 14 wherein the carrying case is adapted to receive the flexible ground cover and the first and second weighted members with the first and second weighted members each folded in half at the first and second folding seams, respectively (Mitchell teaches folding the apparatus in half in Figs. 1-3, and one of ordinary skill would have understood that the apparatus of Sorrentino could also be folded in half).
Claim 16.  The ground covering assembly of claim 15 wherein the first weighted member includes a first length, and the carrying case includes a height equal to half the weighted member's first length (Mitchell, paragraph [0040] teaches a “carry bag”, into which the apparatus is placed after it has been folded in half, and it would have been equally obvious to do the same with the apparatus of Mitchell; regarding the claimed size of the carrying case having a height that is equal to the folded length of the ground covering assembly; Mitchell discloses a bag but does not explicitly disclose its “height”; however, it would have been an obvious matter of design choice to provide a carry bag of any desired size or dimensions, since such a modification would have involved a mere change in the size of a component and a change is size is generally recognized as being within the level of ordinary skill in the art;  In re Rose, 105 USPQ 237, (CCPA 1955)).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673